DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. 	This is in reply to an RCE filed on 09/22/2020.  

Status of claims are:

Claims 1, 4-9, and 19 are pending in this Office Action.
Claims 1, 8, 9,  are amended.
Claims 2-3, 10-18, and 20-21  are cancelled.


Response to Arguments
3. 	Applicant’s arguments filed in the amendment filed 09/22/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Prior Art
 4. 	U. S. Patent Pub No. US 20150055567 A1 to Narasimha et al. (hereinafter Narasimha)



Claim Rejections - 35 USC § 103 
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6. 	Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100208674 A1 to Lee et al.,  (hereinafter Lee) in view of  US 20160295620 A1 to Lindoff et al., (hereinafter Lindoff), and in further view of US 20180167988 A1 to Jung et al., (hereinafter Jung) and US 20150055567 A1 to Narasimha et al. (hereinafter Narasimha)

Regarding claim 1, a user apparatus for use in a mobile communication system that supports D2D communication, comprising: 

a measurement gap control unit configured to transmit a configuration request of a measurement gap to a base station of a connecting or residing cell;  and 
(Lee: See para[0036] and Fig. 8, #87, UE (i.e., a measurement gap control unit) transmitting “measurement gap request” to E-NodeB, and receiving “measurement scheduling response” #88 back from E-NodeB, and wherein mobile station “monitors” whether “a preamble is detected”, which is transmitted by other base stations during measurement gap.)



Lee does not teach explicitly that a measurement gap assigned, includes resource that allows reception (i.e., monitoring) of different frequency D2D signals, as understood in:

for monitoring a different frequency D2D signal

a D2D communication unit configured to monitor the different frequency D2D signal by using the measurement gap that is configured from the base station,

wherein the measurement gap control unit is configured to transmit, to the base station of the connecting or residing cell, D2D resource configuration information received from a base station different from the base station of the connecting or residing cell.

However, in a similar field, Lindoff teaches:

for monitoring a different frequency D2D signal
 a D2D communication unit configured to monitor the different  frequency D2D signal by using the measurement gap that is configured from the  base station. 
(Lindoff: See para[0104] for “during D2D measurement gaps”, the receiver “detects D2D signals” (i.e., monitoring) or “D2D related control information”, which may be transmitted by UEs, by eNodeBs, or by other nodes, either on the serving cell carrier or on other carriers (i.e., a different frequency D2D signal).  See Fig. 5, for different D2D signals at different frequencies, like D2D @ f1, f2, etc that can be detected.)

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

 	It would have been obvious to one of ordinary skill in the art at the time of invention, to have included, D2D measurement gaps, as taught by Lindoff, with the system of Lee, in order to benefit from the technique of having a D2D measurement gap, during which a  receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Lee in view of Lindoff does not seem to explicitly disclose:

wherein the measurement gap control unit is configured to transmit, to the base station of the connecting or residing cell, D2D resource configuration information received from a base station different from the base station of the connecting or residing cell.


However, in a similar filed, Jung in para[0295] and Fig. 18, #S192, teaches that UE (e.g., measurement gap control unit) may report the D2D configuration information that it receives from the neighboring cell to the serving cell via the sidelink UE information.

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, reporting of the D2D configuration from the neighboring cell to the serving cell, as taught by Jung, with the teachings of Lee in view of Lindoff, in order to benefit from the enhanced ability of a UE unit that can transmit resource configuration information for D2D of the neighboring cell, to the serving cell, through the sidelink UE information. (Jung: See para[0295])

Lee in view of Lindoff and Jung teaches configuration information including various items, however, they do not seem to explicitly disclose that it includes information about a subframe bitmap of D2D resources as understood in:

wherein the configuration information of the measurement gap comprises information about a subframe bitmap of D2D resources.

However, in a similar field, Narasimha, teaches a control message (e.g., configuration information) contains D2D resource allocation including subframes and a bitmap, wherein the bitmap indicates which mobile station within the D2D group, is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])
 
Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])

Narasimha teaches control information includes a bitmap wherein bitmap indicates which mobile station within the D2D group is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])


 	 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, control information bitmap, as taught by Narasimha, with the teachings of Lee in view of Lindoff and Jung, in order to benefit from having a bitmap included in the control information that indicates which UE of the D2D group can use which allocated resources. (Narasimha: See Abstract and para[0021])


Regarding claim 8, a base station for use in a mobile communication system that supports D2D 
communication, comprising: 

a reception unit configured to receive, from a user apparatus, a configuration request of a measurement gap;  and a measurement gap control unit configured to configure a measurement gap for the user apparatus. 
 (Lee: See para[0036] and Fig. 8, #87, UE (i.e., a measurement gap control unit) transmitting “measurement gap request” to E-NodeB, and receiving “measurement scheduling response” #88 back from E-NodeB, and wherein mobile station “monitors” whether “a preamble is detected”, which is transmitted by other base stations during measurement gap.)


Lee does not teach explicitly that a measurement gap assigned to UE, includes resource that allows reception (i.e., monitoring) of different frequency D2D signals, as understood in the phrase:

“for monitoring a different frequency D2D signal”

wherein the reception unit receives D2D resource configuration information that the user apparatus received from a base station different from the base station.

However, in a similar field, Lindoff teaches:

“for monitoring a different frequency D2D signal”
 (Lindoff: See para[0104] for “during D2D measurement gaps”, the receiver “detects D2D signals” (i.e., monitoring) or “D2D related control information”, which may be transmitted by UEs, by eNodeBs, or by other nodes, either on the serving cell carrier or on other carriers (i.e., a different frequency D2D signal).  See Fig. 5, for different D2D signals at different frequencies, like D2D @ f1, f2, etc that can be detected.)

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

 (Lindoff: See para[0104])


Lee in view of Lindoff does not seem to explicitly disclose:

wherein the reception unit receives D2D resource configuration information that the user apparatus received from a base station different from the base station.

However, in a similar filed, Jung in para[0295] and Fig. 18, #S192, teaches that UE (e.g., measurement gap control unit) may report the D2D configuration information that it receives from the neighboring cell to the serving cell via the sidelink UE information.

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])


(Jung: See para[0295])

Lee in view of Lindoff and Jung teaches configuration information including various items, however, they do not seem to explicitly disclose that it includes information about a subframe bitmap of D2D resources as understood in:

wherein the configuration information of the measurement gap comprises information about a subframe bitmap of D2D resources.

However, in a similar field, Narasimha, teaches a control message (e.g., configuration information) contains D2D resource allocation including subframes and a bitmap, wherein the bitmap indicates which mobile station within the D2D group, is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])
 
Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])

Narasimha teaches control information includes a bitmap wherein bitmap indicates which mobile station within the D2D group is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])


 	 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, control information bitmap, as taught by Narasimha, with the teachings of Lee in view of Lindoff and Jung, in order to benefit from having a bitmap included in the control information that indicates which UE of the D2D group can use which allocated resources. (Narasimha: See Abstract and para[0021])


Regarding claim 9, a different frequency D2D signal monitoring method performed by a user 
apparatus and a base station for use in a mobile communication system that 
supports D2D communication, comprising: 

a transmitting step in which the user apparatus transmits a configuration request of a measurement gap to the base station;  a step in which the base station transmits a configuration information of the measurement gap to the user apparatus;  and 
(Lee: See para[0036] and Fig. 8, #87, UE (i.e., a measurement gap control unit) transmitting “measurement gap request” to E-NodeB, and receiving “measurement scheduling response” #88 back from E-NodeB, and wherein mobile station “monitors” whether “a preamble is detected”, which is transmitted by other base stations during measurement gap.)

Lee does not teach explicitly that a measurement gap assigned, includes resource that allows reception (i.e., monitoring) of different frequency D2D signals, as understood in:

for monitoring a different frequency D2D signal 



wherein, in the transmitting step, the user apparatus further transmits, to the base station of the connecting or residing cell, D2D resource configuration information received from a base station different from the base station of the connecting or residing cell, and 


However, in a similar field, Lindoff teaches:

for monitoring a different frequency D2D signal 

a step in which the user apparatus monitors the different frequency D2D signal by using the measurement gap. 
(Lindoff: See para[0104] for “during D2D measurement gaps”, the receiver “detects D2D signals” (i.e., monitoring) or “D2D related control information”, which may be transmitted by UEs, by eNodeBs, or by other nodes, either on the serving cell carrier or on other carriers (i.e., a different frequency D2D signal).  See Fig. 5, for different D2D signals at different frequencies, like D2D @ f1, f2, etc that can be detected.)

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

 	It would have been obvious to one of ordinary skill in the art at the time of invention, to have included, D2D measurement gaps, as taught by Lindoff, with the system of Lee, in order to benefit from the technique of having a D2D measurement gap, during which a  receiver  (Lindoff: See para[0104])

Lee in view of Lindoff does not seem to explicitly disclose:

wherein, in the transmitting step, the user apparatus further transmits, to the base station of the connecting or residing cell, D2D resource configuration information received from a base station different from the base station of the connecting or residing cell.

However, in a similar filed, Jung in para[0295] and Fig. 18, #S192, teaches that UE (e.g., measurement gap control unit) may report the D2D configuration information that it receives from the neighboring cell to the serving cell via the sidelink UE information.

Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, reporting of the D2D configuration from the neighboring cell to the serving cell, as taught by Jung, in order to benefit from the enhanced ability of a UE unit that can transmit resource configuration information for D2D of the neighboring cell, to the serving cell, through the sidelink UE information. (Jung: See para[0295])
Lee in view of Lindoff and Jung teaches configuration information including various items, however, they do not seem to explicitly disclose that it includes information about a subframe bitmap of D2D resources as understood in:

wherein the configuration information of the measurement gap comprises information about a subframe bitmap of D2D resources.

However, in a similar field, Narasimha, teaches a control message (e.g., configuration information) contains D2D resource allocation including subframes and a bitmap, wherein the bitmap indicates which mobile station within the D2D group, is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])
 
Lee teaches transmitting a measurement report on a Wimax BS to its serving E-NodeB after receiving measurement gap scheduling from its serving E-NodeB. (Lee: See Fig. 8, and para[0036])

Lindoff teaches D2D measurement gaps, during which a receiver detects D2D signals which may be transmitted by UE, by eNodeBs, or by other nodes, either on the serving cell carrier or on carriers (i.e., a different frequency D2D signal). (Lindoff: See para[0104])

Jung teaches D2D measurement gaps, wherein the UE may report the D2D configuration information that it receives from the neighboring cell and transmits it to the serving cell via the sidelink UE information. (Jung: See para[0295])

Narasimha teaches control information includes a bitmap wherein bitmap indicates which mobile station within the D2D group is permitted to receive or transmit using the allocated D2D resources. (Narasimha: See Abstract and para[0021])


 	 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, control information bitmap, as taught by Narasimha, with the teachings of Lee in (Narasimha: See Abstract and para[0021])


Allowable Subject Matter

8. 	Claims 4, 5, 6, 7, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3144.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477